                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

J.H.                                                                                      PLAINTIFF

VS.                                                            CIVIL ACTION NO. 3:16-cv-26-FKB

MARSHALL FISHER, ET AL.                                                               DEFENDANTS

                            MEMORANDUM OPINION AND ORDER

          Before the Court is the Motion for Summary Judgment [117] filed by Defendants James

Fillyaw, Ron King, Brian Ladner, Jamaal Murriel, and Kevin Nunn in this action brought

pursuant to 42 U.S.C. § 1983. Plaintiff has responded [119] to the Motion, Defendants have filed

a rebuttal [121], and Plaintiff has filed a sur-rebuttal [123].

          In a previous Order [114], the Court granted in part and denied in part Defendants’

motion for summary judgment [101]. Due to a lack of evidence, the Court ordered additional

summary judgment briefing on whether Defendants King, Ladner, Fillyaw, Murriel, and Nunn

were deliberately indifferent to the risk of harm to Plaintiff through a policy, custom, or practice

of allowing commingling of protective custody and general population inmates. [114] at 7-8.

Furthermore, the Court ordered additional summary judgment briefing on whether Defendants

Fillyaw, Murriel, and Nunn subjectively decided to disregard the risk of harm posed to Plaintiff

by the inmate known as “Grim.” Id. at 8-9. For the reasons outlined in this Memorandum

Opinion and Order, the Court finds that Defendants’ motion for summary judgment should be

denied.

          I.     Facts

          The facts in this case were detailed in the Order [114]. In sum, Plaintiff alleges that while


                                                   1
he was incarcerated at CMCF beginning August 4, 2015, Defendants failed to protect him when,

despite his protective custody status and despite his warning to authorities that an inmate posed a

threat to him, the inmate subsequently attacked and raped him on or about September 28, 2015.

Id. at 1-3; [1] at 10-13. Defendants are Ron King, Superintendent of CMCF; Brian Ladner,

Warden; James Fillyaw, Deputy Warden; Jamaal Murriel, officer; and Kevin Nunn, officer.

       II.     Relevant Standards

       Rule 56 of the Federal Rules of Civil Procedure states, in part, that A[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.@ Fed. R. Civ. P. 56(a). In cases

involving multiple defendants, the Court must consider the defendants’ “individual roles in the

disputed incidents.” Longoria v. Texas, 473 F.3d 586, 593 (5th Cir. 2006). An issue of fact is

genuine if the "'evidence is sufficient to permit a reasonable factfinder to return a verdict for the

nonmoving party.'" Lemoine v. New Horizons Ranch and Center, 174 F.3d 629, 633 (5th Cir.

1999)(quoting Colston v. Barnhart, 146 F.3d 282, 284 (5th Cir.), cert. denied, 525 U.S. 1054

(1998)). Issues of fact are material if Aresolution of the issues might affect the outcome of the suit

under governing law." Lemoine, 174 F.3d at 633. The Court does not, "however, in the absence

of any proof, assume the nonmoving [or opposing] party could or would prove the necessary

facts." Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(emphasis

omitted). Moreover, the non-moving party's summary judgment burden is not satisfied by

"conclusory allegations" or by "unsubstantiated assertions," or by only a "scintilla" of evidence.

Little, 37 F.3d at 1075.

       Government officials performing discretionary functions are entitled to qualified


                                                 2
immunity from civil liability to the extent that “their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.” Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982). For qualified immunity purposes, “[t]he contours of the

right must be sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).

       As stated in Longoria:

               It is well established that prison officials have a constitutional duty to
       protect prisoners from violence at the hands of their fellow inmates. See Farmer
       v. Brennan, 511 U.S. 825, 832-833 (1994). Under Farmer, an inmate “must show
       that he is incarcerated under conditions posing a substantial risk of serious harm”
       and that prison officials were deliberately indifferent to an inmate’s safety. Id. at
       834. An official acts with the requisite deliberate indifference if he is aware of an
       “excessive risk to inmate . . . safety” and disregards that risk. Id. at 837. In this
       context, an officer’s awareness of the risk is evaluated subjectively. “[T]he
       official must both be aware of facts from which the inference could be drawn that
       a substantial risk of serious harm exists” and must in fact also have drawn the
       inference. Id. No liability exists, however, if an official reasonably responded to a
       known substantial risk, ‘even if the harm was ultimately not averted.” Id. at 844.

Longoria, 473 F.3d at 592-593(footnotes omitted). Furthermore, if a defendant fails to discharge

his burden of showing the absence of a genuine issue concerning any material fact, summary

judgment must be denied. John v. Louisiana, 757 F.2d 698, 708 (5th Cir. 1985). With these

standards in mind, the Court turns to consider Plaintiff’s claims.

       III.      Discussion

              1. Commingling of Inmates – Defendants King and Ladner

       After considering the evidence submitted by the parties, the undersigned finds that a

genuine dispute of material fact exists regarding whether Defendants King and Ladner allowed a

policy, pattern, or practice of commingling different classes of prisoners on the zone in which



                                                3
Plaintiff was housed, and whether Defendants King and Ladner showed subjective deliberate

indifference to Plaintiff, thereby resulting in his injuries.

        Throughout this litigation, Plaintiff has consistently asserted that he was a protective

custody inmate at the time of the alleged attack and that his alleged assailant, Austin Jones a/k/a

“Grim,” was a general population inmate. [1] at 9, 12; [101-1] at 5. He has argued that the

Defendants’ custom or practice of commingling inmates of different classes on his zone resulted

in his alleged attack in September 2015.

        Plaintiff asserts that he wrote a letter to Defendants King, Ladner, and Fillyaw

complaining about the commingling of general population inmates and protective custody

inmates about one month prior to the alleged attack. [1] at 9, 11. After no action was taken in

response to his letters, he filed an emergency grievance on September 26, 2018, which was

rejected by the Administrative Remedy Program within days of his alleged attack for not meeting

emergency criteria. Id. at 11; [42] at 5-6. Plaintiff asserts that after meeting with Fillyaw,

Murriel, and Nunn regarding the specific threat posed by “Grim” at some point prior to the

attack, Defendant Murriel placed a protective custody sign on his door in an effort to protect him.

[101-1] at 9-10. In prior briefing, Defendants acknowledged that Defendant Murriel placed a

protective custody sign on Plaintiff’s cell door. [102] at 11.

        In a departure from their previous position, Defendants now assert that Plaintiff and Jones

a/k/a “Grim” were both classified as “close custody—general population inmates” at the time of

the alleged attack in September 2015. [117-1] at 4; [117-3] at 1. Defendants King and Ladner

offer no affidavits in support of the motion for summary judgment. However, Defendant Fillyaw

states in an affidavit that protective custody inmates were housed in Zone G, a separate zone


                                                  4
from the one in which Plaintiff and Jones were housed, Zone H, and that there was no

commingling between the zones. [117-3] at 1. Therefore, Defendants reason that Plaintiff’s claim

based on commingling fails.

       However, since the inception of this action, Plaintiff has steadfastly maintained that he

was classified as a protective custody inmate, with a protective custody sign placed on his door

by Defendants. And, as stated above, Defendants acknowledged that Defendant Murriel placed a

protective custody sign on Plaintiff’s door. [102] at 11. Although Fillyaw admits that at one time

the facility “employed signs placed on doors to allow staff to easily determine the custody status

of an inmate in a cell,” he asserts that “the practice had been abandoned well prior to September

2015 due to inmates stealing signs off of other inmates’ doors.” Id. at 2. Along those lines,

Defendants admitted in discovery that “protective custody signs were used to designate cells

containing protective custody inmates,” but they declined to delineate in which zones the signs

were used. [119-5] at 2. Defendants also denied in discovery that Plaintiff’s zone, Zone H,

housed both protective custody and general population inmates. Id. However, a statement given

by Plaintiff’s alleged assailant Jones implies that protective custody inmates were housed on the

same zone with him. [117-2] at 3 (“. . . P.C. didn’t come out with us period. . . .”). Nevertheless,

Plaintiff’s “Running Record” indicates that that he was recommended for “close custody” on

August 27, 2015. [119-3] at 1. On the other hand, despite Fillyaw’s insistence that the practice of

placing protective custody signs on prisoners’ doors had been abandoned, it is also unclear

whether the facility may have continued to employ the protective custody signs as a form of

informal administrative segregation within the close custody zone pending an inmate’s official

protective custody designation. See [119-6] at 2. As stated above, there are no affidavits in the


                                                5
record from Defendants King and Ladner on any of these issues. Giving specific names, Plaintiff

argues that certain CMCF employees exist who could give testimony on this issue, but asserts

that as a pro se prisoner, he is unable to obtain their declarations. [123] at 2. Accordingly,

because there is a genuine issue of material fact on this issue, and a lack of evidence regarding

the objective reasonableness of the actions of Defendants King and Ladner, summary judgment

as to King and Ladner is denied.

            2. Failure to Protect Claim – Defendants Fillyaw, Nunn, and Murriel

        Plaintiff argues that Defendants Fillyaw, Murriel, and Nunn violated his constitutional

rights when they failed to protect him from the alleged sexual assault. After considering the

evidence submitted by the parties, the undersigned finds that a genuine dispute of material fact

exists regarding whether Defendants Fillyaw, Murriel, and Nunn had knowledge of a policy,

pattern, or practice of commingling different classes of prisoners on the zone in which Plaintiff

was housed, and whether Defendants Fillyaw, Murriel, and Nunn showed subjective deliberate

indifference to Plaintiff, thereby resulting in his injuries.

        As to their knowledge of a policy, pattern, or practice of commingling, Defendant

Fillyaw has submitted an affidavit in support of the motion for summary judgment, but

Defendants Murriel and Nunn have presented no affidavits. For the same reasons discussed in

Section 1 supra, the Court denies Defendants Fillyaw, Murriel, and Nunn’s motion for summary

judgment as to the existence of a policy, pattern, or practice of commingling prisoners of

different classifications within the Zone H.

        Turning to the specific threat to Plaintiff from Jones a/k/a “Grim,” Plaintiff alleges and

has testified that he was escorted to the watch commander’s office where he told Fillyaw, Nunn,


                                                  6
and Murriel about the threats from Jones about one week prior to the alleged attack. [1] at 12;

[101-1] at 6-10. During the course of discovery, Defendants denied that Plaintiff was transported

to the watch commander’s office to speak with Defendants Fillyaw, Nunn, and Murriel prior to

the alleged attack. [119-5] at 2. Defendant Fillyaw’s affidavit is silent on this issue, [117-3], and

there are no affidavits from Nunn and Murriel in the record. However, Plaintiff asserts that two

different records dispute Defendants’ depiction of events. Plaintiff has submitted an MDOC Unit

Register that records on September 20, 2015, Plaintiff was one of two inmates escorted to the

shift commander’s office. [119-2] at 2. On September 21, a prisoner located in cell 253 was

escorted to Defendant Fillyaw’s office, and Plaintiff asserts that he was the prisoner. Id. at 3;

[119] at 3.

          Accordingly, there is a divergence of facts between Fillyaw’s and Plaintiff’s accounts of

any alleged meeting where Plaintiff informed Fillyaw, Murriel, and Nunn of the threat from

another inmate, as well as a lack of evidence from Murriel and Nunn on this issue. In addition,

the accounts by Plaintiff and Defendants vary as to whether they took any steps to protect him by

putting a protective custody sign on his door and whether, in general, they subjectively decided

to disregard any risk of harm posed to Plaintiff by Jones a/k/a “Grim.” Thus, the evidence creates

a genuine issue of material fact as to Defendants’ subjective knowledge of the existence of “an

excessive risk to inmate safety” to Plaintiff from another inmate, and summary judgment must be

denied.

          IV.    Conclusion

          Accordingly, for these reasons, the Motion for Summary Judgment is hereby denied as to

Defendants King, Ladner, Fillyaw, Murriel, and Nunn, in their individual capacities. By separate


                                                 7
Order, the Court will set this matter for trial.

        SO ORDERED, this the 18th day of September, 2019.

                                                   /s/ F. Keith Ball
                                                   UNITED STATES MAGISTRATE JUDGE




                                                    8
